Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-13-2007

Warren v. CSX Trans Inc
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-4759




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Warren v. CSX Trans Inc" (2007). 2007 Decisions. Paper 221.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/221


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                NOT PRECEDENTIAL

       UNITED STATES COURT OF APPEALS
            FOR THE THIRD CIRCUIT

                     ___________

                     No. 06-4759
                     ___________

                 JAMES D. WARREN,

                           Appellant

                           v.

            CSX TRANSPORTATION, INC.
                   ___________

     On Appeal from the United States District Court
        for the Western District of Pennsylvania
              (D.C. Civil No. 05-cv-00529)
      District Judge: The Honorable Joy F. Conti
                     ___________

       Submitted Under Third Circuit LAR 34.1(a)
                  November 2, 2007

Before: RENDELL, WEIS, and NYGAARD, Circuit Judges.

              (Filed: November 13, 2007)

                     ___________

              OPINION OF THE COURT
                   ___________
NYGAARD, Circuit Judge.

       James D. Warren appeals from the October 17, 2006 order of the United States

District Court denying his motion for a new trial. He argues that the jury's unanimous

verdict in favor of Appellee CSX, is against the weight of the evidence. When reviewing

a district court's denial of a motion for a new trial, we afford great deference to the district

court and will not reverse without a showing that the district court clearly abused its

discretion. Pryer v. C.O. 3 Slavic, 251 F.3d 448, 453 (3d Cir. 2001). Put another way,

“new trials because the verdict is against the weight of the evidence are proper only when

the record shows that the jury's verdict resulted in a miscarriage of justice or where the

verdict, on the record, cries out to be overturned or shocks our conscience.” Klein v.

Hollings, 992 F.2d 1285, 1290 (3d Cir. 1993).

       We have reviewed this matter extensively and find no possible basis to disturb the

verdict or the District Court's subsequent disposition of the post-trial motions. Overall this

case raised classic jury questions and thus the District Court was correct to submit the

matter to the jury. The jury unanimously found in favor of the appellee and Warren is

bound by the result.




                                               2